Fourth Court of Appeals
                                San Antonio, Texas
                                      January 6, 2017

                                    No. 04-16-00511-CR

                                   Josef Dalen RAMOS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR3918
                        Honorable Mary D. Roman, Judge Presiding


                                      ORDER

       Appellant’s second motion for extension of time to file his brief is GRANTED IN PART.
Appellant’s brief is due on February 9, 2017. No further extensions will be granted, absent
extenuating circumstances.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court